Case 8:19-cr-00540-JSM-AAS Document 52 Filed 06/26/20 Page 1 of 9 PagelD 218#9° ' 6

Michael Prime
8:19-cr-540-T-30AAS

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA Case Number: 8:19-cr-540-T-30AAS
V. USM Number: 28208-086
MICHAEL PRIME David T. Weisbrod, Retained

 

JUDGMENT IN A CRIMINAL CASE

Defendant pleaded guilty to Counts One, Two, and Three of the Information. Defendant is adjudicated guilty of the following
offenses:

Date Offense Count
Title & Section Nature of Offense Concluded Numbers
18 U.S.C. §§ 1029(a)(4) and Access Device Fraud-Production, Trafficking, and September 29, 2018 One
(c)(1)(A) (ii) Possession of Counterfeit Device-Making

Equipment

18 U.S.C. § 1028A(a)(1) Aggravated Identity Theft September 29, 2018 Two
18 U.S.C. §§ 922(g)(1) and Felon in Possession of Firearms and Ammunition September 29, 2018 Three
924(a)(2)

Defendant is sentenced as provided in the following pages of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

IT IS ORDERED that Defendant must notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, Defendant shall notify the Court and United States Attorney of any material change
in Defendant’s economic circumstances.

Date of Imposition of Judgment:

June 25, 2020

( (]

C ~~ Hyptig a WyerA. I

TaVES s MOODY, JR. CY
R UNITED STATES DISTRICT JUDGE

June 22. 25. 2020

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Case 8:19-cr-00540-JSM-AAS Document 52 Filed 06/26/20 Page 2 of 9 PagelD 21%9¢2 of

Michael Prime
8:19-cr-540-T-30AAS

IMPRISONMENT

Defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term
of SIXTY-FIVE (65) MONTHS. This term consists of a 41-month term (46-month term minus 5-month credit for time
served) as to Counts One and Three and a 24-month term as to Count Two, with Count Two to run consecutively to all

other counts.

The Court makes the following recommendation to the Bureau of Prisons:

Confinement at Terminal Island FCI.

Defendant is remanded to the custody of the United States Marshal to await designation by the Bureau of Prisons.

RETURN

| have executed this judgment as follows:

 

 

 

 

Defendant delivered on to

at , with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By:

 

Deputy U.S. Marshal

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Case 8:19-cr-00540-JSM-AAS Document 52 Filed 06/26/20 Page 3 of 9 PagelD 22¢79° °°

Michael Prime
8:19-cr-540-T-30AAS

SUPERVISED RELEASE

Upon release from imprisonment, Defendant will be on supervised release for a term of THIRTY-SIX (36) MONTHS.
This term consists of a 36-month term as to Counts One and Three and a 24-month term as to Count Two, all such terms
to run concurrently.

MANDATORY CONDITIONS

Defendant shall not commit another federal, state or local crime.

. Defendant shall not unlawfully possess a controlled substance.

3. Defendant shall refrain from any unlawful use of a controlled substance. Defendant shall submit to one drug test
within 15 days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the
Probation Officer. Defendant must submit to random drug testing not to exceed 104 tests per year

4. Defendant shall cooperate in the collection of DNA as directed by the Probation Officer.

Rh —

Defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

Defendant shall also comply with the additional conditions on the attached page.

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Case 8:19-cr-00540-JSM-AAS Document 52 Filed 06/26/20 Page 4 of 9 PagelD 229° 4"

Michael Prime
8:19-cr-540-T-30AAS

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, Defendant shall comply with the following standard conditions of supervision. These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum tools needed by Probation Officers to keep informed, report to the court about, and bring about improvements
in your conduct and condition.

ie

10.

11.

12.

13.

Defendant shall report to the Probation Office in the federal judicial district where you are authorized to reside within
72 hours of your release from imprisonment, unless the Probation Officer instructs you to report to a different
Probation Office or within a different time frame. After initially reporting to the Probation Office, Defendant will
receive instructions from the court or the Probation Officer about how and when Defendant must report to the
Probation Officer, and Defendant must report to the Probation Officer as instructed.

After initially reporting to the Probation Office, you will receive instructions from the court or the Probation Officer
about how and when Defendant shall report to the Probation Officer, and Defendant shall report to the Probation
Officer as instructed.

Defendant shall not knowingly leave the federal judicial district where you are authorized to reside without first
getting permission from the court or the Probation Officer.

Defendant shall answer truthfully the questions asked by your Probation Officer

Defendant shall live at a place approved by the Probation Officer. If you plan to change where you live or anything
about your living arrangements (such as the people you live with), Defendant shall notify the Probation Officer at
least 10 days before the change. If notifying the Probation Officer in advance is not possible due to unanticipated
circumstances, Defendant shall notify the Probation Officer within 72 hours of becoming aware of a change or
expected change.

Defendant shall allow the Probation Officer to visit you at any time at your home or elsewhere, and Defendant shall
permit the Probation Officer to take any items prohibited by the conditions of your supervision that he or she
observes in plain view.

Defendant shall work full time (at least 30 hours per week) at a lawful type of employment, unless the Probation
Officer excuses you from doing so. If you do not have full-time employment Defendant shall try to find full-time
employment, unless the Probation Officer excuses you from doing so. If you plan to change where you work or
anything about your work (such as your position or your job responsibilities), Defendant shall notify the Probation
Officer at least 10 days before the change. If notifying the Probation Officer at least 10 days in advance is not
possible due to unanticipated circumstances, Defendant shall notify the Probation Officer within 72 hours of
becoming aware of a change or expected change.

Defendant shall not communicate or interact with someone you know is engaged in criminal activity. If you know
someone has been convicted of a felony, Defendant shall not knowingly communicate or interact with that person
without first getting the permission of the Probation Officer.

lf you are arrested or questioned by a law enforcement officer, Defendant shall notify the Probation Officer within
72 hours.

Defendant shall not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous
weapon (i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death
to another person such as nunchakus or tasers).

Defendant shall not act or make any agreement with a law enforcement agency to act as a confidential human
source or informant without first getting the permission of the court.

If the Probation Officer determines that you pose a risk to another person (including an organization), the Probation
Officer may require you to notify the person about the risk and Defendant shall comply with that instruction. The
Probation Officer may contact the person and confirm that you have notified the person about the risk.

Defendant shall follow the instructions of the Probation Officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. Probation Officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature: Date:

 

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Case 8:19-cr-00540-JSM-AAS Document 52 Filed 06/26/20 Page 5 of 9 PagelD 229°

Michael Prime
8:19-cr-540-T-30AAS

ADDITIONAL CONDITIONS OF SUPERVISED RELEASE

4. Defendant shall participate in a substance abuse program (outpatient and/or inpatient) and follow the Probation
Officer’s instructions regarding the implementation of this court directive. Further, Defendant shall contribute to the
costs of these services not to exceed an amount determined reasonable by the Probation Office’s Sliding Scale for
Substance Abuse Treatment Services. During and upon completion of this program, Defendant is directed to submit
to random drug testing.

2: Defendant shall participate in a mental health treatment program (outpatient and/or inpatient) and follow the
Probation Officer's instructions regarding the implementation of this court directive. Further, Defendant shall
contribute to the costs of these services not to exceed an amount determined reasonable by the Probation Office’s
Sliding Scale for Mental Health Treatment Services.

3. Defendant shall be prohibited from incurring new credit charges, opening additional lines of credit, or making an
obligation for any major purchases without approval of the Probation Officer.

4. Defendant shall provide the Probation Officer access to any requested financial information.

5. Defendant shall submit to a search of your person, residence, place of business, any storage units under
Defendant's control, computer, or vehicle, conducted by the United States Probation Officer at a reasonable time
and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a
condition of release. Failure to submit to a search may be grounds for revocation. Defendant shall inform any other
residents that the premises may be subject to a search pursuant to this condition.

6. Defendant shall refrain from engaging in any employment requiring access to individual's personal identifying
information.

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Case 8:19-cr-00540-JSM-AAS Document 52 Filed 06/26/20 Page 6 of 9 PagelD 2289°° °°

Michael Prime
8:19-cr-540-T-30AAS

CRIMINAL MONETARY PENALTIES

Defendant must pay the following total criminal monetary penalties under the schedule of payments set forth in
the Schedule of Payments.

Assessment Restitution Fine AVAA JVTA Assessment**
Assessment*
$300.00 N/A $2,000.00 N/A N/A

SCHEDULE OF PAYMENTS

Having assessed Defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
Special Assessment shall be paid in full and is due immediately.

Fine: Defendant shall pay fine in the amount of $2,000.00. While in Bureau of Prisons custody, the Defendant shall either
(1) pay at least $25 quarterly if the Defendant has a non-Unicor job or (2) pay at least 50% of the Defendant's monthly
earnings if the Defendant has a Unicor job. Upon release from custody, the Defendant is ordered to begin making payments
of $200 per month and this payment schedule shall continue until such time as the Court is notified by the Defendant, the
victim or the government that there has been a material change in the Defendant's ability to pay. The Court finds that the
Defendant does not have the ability to pay interest and the Court waives the interest requirement for the fine.

Unless the Court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
imprisonment, payment of criminal monetary penalties shall be due during the period of imprisonment. All criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program,
are made to the Clerk of the Court, unless otherwise directed by the Court, the Probation Officer, or the United States
attorney.

Defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA

assessment, (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, and (9) penalties, and (10)
costs, including cost of prosecution and court costs.

FORFEITURE

Defendant shall forfeit to the United States those assets previously identified in the Order of Forfeiture, attached hereto,
that are subject to forfeiture.

 

*Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pu. L. No. 115-299.
Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Case 8:19-cr-00540-JSM-AAS Document 52 Filed 06/26/20 Page 7 of 9 PagelD 224

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA

V.

Case No. 8:19-cr-540-T-30AAS

MICHAEL PRIME

FINAL ORDER OF FORFEITURE

The United States moves under 21 U.S.C. § 853(n)(7) and Rule

32.2(c)(2), Federal Rules of Criminal Procedure, for a final order of forfeiture

for the following assets which were subject to a February 27, 2020 preliminary

order of forfeiture (Doc. 32):

a.

ao

moa ho

—_—-

Black pistol with the following grip markings: PF940C
Polymer80, INC;

Eleven (11) rounds of CBC 9mm Luger.

Twenty (20) rounds of CCI 22LR Subsonic Hollow Point;
Fifty (50) rounds of 22 WIN Mag Subsonic Lead Hollow
Point;

Twenty (20) rounds of Sig 40 S& W;

Two (2) rounds of BHA 9mm Luger;

Eight (8) rounds of JAG 9mm Luger;

Four (4) rounds of CBC 9mm contained in PMAG
magazine;

Black pistol with barrel marking 9x19 (no other visible
markings);

Tan pistol with the following grip markings: PF940C
Polymer80, INC;

Twenty-five (25) rounds of CBC 9mm Luger contained in
30 round Glock extended magazine;

Twenty-seven (27) rounds of BHA 9mm Luger contained
in ETSGROUP extended magazine;
Case 8:19-cr-00540-JSM-AAS Document 52 Filed 06/26/20 Page 8 of 9 PagelD 225

m. Twenty-one (21) rounds of JAG 9mm Luger contained in
ETSGROUP extended magazine;

n. Seven (7) rounds of CCI 9mm Luger;

O. One (1) round of JAG 9mm Luger;

p. One (1) shoulder rig holster;

q. Fifteen (15) rounds of Gorilla 9mm Luger contained in

ETSGROUP magazine;
Five (5) rounds of Gorilla 9mm Luger; and
Ten (10) rounds of BHA 9mm Luger.
In accord with 21 U.S.C. § 853(n) and Rule 32.2(b)(6)(C), Federal
Rules of Criminal Procedure, beginning on February 29, 2020, and ending on
March 29, 2020, the United States published notice of the forfeiture and of its
intent to dispose of the assets on the official government website,
www.forfeiture.gov. Doc. 40. The publication gave notice to all third parties
with a legal interest in the assets to file with the Office of the Clerk, United
States District Court, Sam Gibbons Federal Courthouse, 2nd Floor, 801 North
Florida Avenue, Tampa, Florida 33602, a petition to adjudicate their interests
within 60 days of the first date of publication. No other persons or entities
filed a petition or claimed an interest in the assets, and the time for filing such
petition has expired.
The United States’ motion is GRANTED. Under 21 U.S.C. §
853(n)(7) and Rule 32.2(c)(2), Federal Rules of Criminal Procedure, all right,

title, and interest in the assets aae CONDEMNED and FORFEITED to the

United States for disposition according to law. Clear title to the assets is now
Case 8:19-cr-00540-JSM-AAS Document 52 Filed 06/26/20 Page 9 of 9 PagelD 226

vested in the United States of America.

DONE and ORDERED in Tampa, Florida, this 30th day of April,

 

2020.
C™ ’¥) fo 4
Mn S11 eff.
JAMESS.MOODY,JR, % “
UNITED STATES DISTRICT JUDGE
Copies furnished to:

Suzanne C. Nebesky, AUSA
Counsel of Record
